Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019, 7/24/2020 and 7/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN106023943A; hereinafter Li; this reference is Applicant admitted prior art).
Regarding claim 1: 
Li discloses a shift register unit (see Figs. 1 and 2), comprising: 
an input sub-circuit coupled to an input signal terminal (see Fig. 2; circuit 11 and INPUT terminal) and a pull-up node (see Fig. 2; node PU) and configured to transmit an input signal from the input signal terminal to the pull-up node under control of the input signal (see page 11, lines 25-27 of the English translation); and 
n output sub-circuits (see Fig. 2; output circuits 31, 32, and circuits 41 and 42), wherein each of the n output sub-circuits is coupled to the pull-up node (see Fig. 2, PU node), one of n clock signal terminals (CLK1 or CLK2), a first level signal terminal (VGL1, VGL2 and Vss; also see page 2 line 28 to page 3, line 1 of the English translation; VGL1, VGL2 and Vss all provides a low level voltage, which corresponds to a first level signal terminal), and one of n output signal terminals (see Fig. 2, OUT1 or OUT2), and is configured to transmit a clock signal from the clock signal terminal coupled to the output sub-circuit to the output signal terminal coupled to the output sub-circuit under control of a voltage signal at the pull-up node, where n is an integer greater than 1 (see Figs. 2 and 3; also see pages 13-15).
Regarding claim 2: 
Li discloses the shift register unit according to claim 1, further comprising: 
a reset sub-circuit coupled to a reset signal terminal, the pull-up node, and the first level signal terminal, and configured to transmit a first level signal from the first level signal terminal to the pull-up node under control of a reset signal from the reset signal terminal (see Fig. 2, circuit 12; also see page 15, lines 8-14 of the English translation); and 
a control sub-circuit coupled to a second level signal terminal, the pull-up node, the first level signal terminal, and a pull-down node (see Fig. 2, circuits 21, 5 and 22), and configured to transmit a second level signal from the second level signal terminal or the first level signal from the first level signal terminal to the pull-down node under control of the voltage signal at the pull-up node (see Fig. 2 and page 12, lines 12-24 and page 16, lines 8-19 of the English translation).
Regarding claim 3: 
Li discloses the shift register unit according to claim 2, wherein each of the n output sub- circuits is further coupled to the pull-down node (see Fig. 2, PD node) and is configured to transmit the first level signal from the first level signal terminal to the output signal terminal coupled to the output sub-circuit under control of a voltage signal at the pull-down node (see Fig. 2 and page 15, lines 15-27 of the English translation).
Regarding claim 4: 
Li discloses the shift register unit according to claim 1, wherein the input sub-circuit comprises a first transistor (see Fig. 2, transistor M1) having a first electrode (see Fig. 2, source electrode of M1) and a gate coupled to the input signal terminal (see Fig. 2, gate electrode of M1), and a second electrode coupled to the pull-up node (see Fig. 2, drain electrode or M1).
Regarding claim 5: 
Li discloses the shift register unit according to claim 1, wherein each of the n output sub-circuits comprises a second transistor and a third transistor (see Fig. 2, transistor M7 and M8), wherein a gate of the second transistor is coupled to the pull-up node (see Fig. 2; gate of M7 is connected to PU node), and a first electrode of the second transistor is coupled to one of the n clock signal terminals (see Fig. 2, terminal CLK1), and a gate of the third transistor is coupled to the pull-down node (see Fig. 2, gate of M8 is connected to PD node), a first electrode of the third transistor is coupled to the first level signal terminal (see Fig. 2, drain electrode of M8 is connected to a low level voltage temerinal), and a second electrode of the second transistor and a second electrode of the third transistor are coupled to the output signal terminal of the output sub-circuit (see Fig. 2; OUT 1 is connection to drain electrode of M7 and source electrode of M8).
Regarding claim 6: 
Li discloses the shift register unit according to claim 1, wherein each of at least one of the n output sub-circuits further comprises a capacitor coupled between the pull-up node (see Fig. 2, capacitor C1 or C1’) and an output signal terminal coupled to the at least one output sub-circuit (see Fig. 2, OUT1 or OUT2).
Regarding claim 7: 
Li discloses the shift register unit according to claim 2, wherein the reset sub-circuit comprises a fourth transistor having a first electrode coupled to the pull-up node, a second electrode coupled to the first level signal terminal, and a gate coupled to the reset signal terminal (see Fig. 2, transistor M2 has a source electrode that is connected to the PU node, the drain electrode is connected to a low level voltage terminal, and gate electrode is connected to reset signal). 
Regarding claim 8: 
Li discloses the shift register unit according to claim 2, wherein the control sub-circuit comprises a fifth transistor (see Fig. 2, transistor M9), a sixth transistor (see Fig. 2, transistor M3), a seventh transistor (transistor M5), an eighth transistor (transistor M4), and a ninth transistor (transistor M6), wherein a first electrode and a gate of the sixth transistor and a first electrode of the eighth transistor are coupled to the second level signal terminal (see Fig. 2, transistor M3 and M4), 
a first electrode of the fifth transistor, a gate of the seventh transistor and a gate of the ninth transistor are coupled to the pull-up node and a second electrode of the fifth transistor, a first electrode of the seventh transistor, and a first electrode of the ninth transistor are coupled to the first level signal terminal (see Fig. 2, transistors M9, M5 and M6), 
 a gate of the fifth transistor, a second electrode of the eighth transistor and a second electrode of the ninth transistor are coupled to the pull-down node and a second electrode of the sixth transistor and a gate of the eighth transistor are coupled to a second electrode of the seventh transistor (see Fig. 2, transistors M9, M4, M6, M3, and M5). 
Regarding claim 9: 
Li discloses a gate driving circuit comprising multiple stages of cascaded shift register units according to claim 1, the gate driving circuit comprising: 
2k clock signal lines, which are sequentially and cyclically coupled to respective clock signal terminals of the multiple stages of shift register units, wherein k is a positive integer, and (k+l)≥ n (see Figs. 3 or 4; k is either 1 or 2), wherein a reset signal terminal of each stage of shift register unit is coupled to an output signal terminal of one of n output sub-circuits of a next stage of shift register unit (see Fig. 4; the reset is connected to the OUT2 of the next stage of shift register unit).
Regarding claim 10: 
Li discloses the gate driving circuit according to claim 9, wherein a reset signal terminal of each stage of shift register unit is coupled to an output signal terminal of one of next ith t jth stages of shift register units of the stage of shift register unit, where i is equal to ⸢ k/n ⸣, and j is equal to ⸢ (2k+1)/n-1 ⸣, wherein ⸢ ⸣ is an upper rounding function (see Fig. 4; reset signal terminal of each stage is connected to an output signal terminal of a next stage of a shift register unit).
Regarding claim 11: 
Li discloses the gate driving circuit according to claim 10, wherein in a case where n is equal to (k+1), a reset signal terminal of each stage of shift register unit is coupled to an output signal terminal of a kth output sub-circuit in a next stage of shift register unit (see Fig. 4; the reset of stage one is connected to the first output of the second stage).
Regarding claim 12: 
Li discloses the gate driving circuit according to claim 9, wherein an input signal terminal of each stage of shift register unit other than a first stage of shift register unit is coupled to an output signal terminal of an nth output sub-circuit of a previous stage of shift register unit (see Fig. 12; the input terminal of SR_2 is connected to the 2nd output of SR_1).
Regarding claim 13: 
Li discloses a method for driving the gate driving circuit according to claim 9, comprising: 
applying an input signal to a first stage of shift register unit (see Fig. 3, signal INPUT is applied to SR_1); and 
sequentially applying 2k clock signals to 2k clock signal lines (see Fig. 3), wherein a first edge of a first one of the 2k clock signals lags behind a first edge of the input signal by one time period, and a first edge of each of the 2k clock signals is ahead of a first edge of a next clock signal by one time period, wherein the time period is (a clock pulse width/2k) (see Fig. 2, CLK1, CK2 and INPUT signals).
Regarding claim 14: 
Li discloses a display apparatus, comprising the gate driving circuit according to claim 9 (see abstract and page 3 of the English translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao et al. (US 2015/0077319) discloses a shift register unit includes at least two output terminals. 
	Shang et al. (US 2018/0190180) teaches a shift register unit includes multiple output circuits that are connected to the same pull-up node. 
	Bai et al. (US 2015/0170592) discloses a display device with enhanced driving capability and reduce circuit area of driving circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625